Citation Nr: 1224516	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for bilateral perforated ear drums.  

3.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1946 to August 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his March 2010 VA Form 9, the Veteran checked the box for a Board hearing at the RO, and wrote in "with a decision review officer (DRO)."  He further clarified in an April 2010 written statement that a Decision Review Officer hearing satisfied his hearing request, and he did not desire a separate Board hearing.  A Decision Review Officer hearing at the RO was afforded him in October 2010.  A written transcript of this hearing has been added to the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in service, an organic disease of the nervous system was not manifest within the one year presumptive period, or for many years thereafter, and current bilateral hearing loss disability is unrelated to service.

2.  Perforation of either ear drum, or residuals thereof, is not shown by the evidence of record.  

3.  Tinnitus is not shown by the evidence of record.  



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Perforation of the bilateral ear drums was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In a May 2009 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination in July 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In October 2010, the Veteran was afforded the opportunity to testify before a Decision Review Officer.  At this hearing, the presiding Decision Review Officer clarified the issues on appeal and asked about the possibility of additional records - such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

The Veteran seeks service connection for a bilateral hearing loss disability, tinnitus, and perforated ear drums, or residuals thereof.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

On examination for entrance into service in April 1946, the Veteran's ears were normal in appearance, and each measured 15/15 on examination of hearing acuity.  His service treatment records are negative for any diagnosis of or treatment for hearing loss, tinnitus, or any disease or injury of the ears.  In August 1946, he was found physically qualified for service separation.  No findings specific to the ears or to hearing acuity were made at that time.  When reporting all physical defects, however slight, there was a report of defective vision.  The examiner did not Veteran's ears or hearing acuity as a defect, however.  

In his written contentions and his October 2010 Decision Review Officer hearing testimony, the Veteran stated that while traveling via train from Texas to California for service training, his ears "popped" at a higher elevation, resulting in pain, ringing, and a loss of hearing acuity in his ears.  After 2-3 days, his ears returned to normal, but he experienced similar popping of his ears thereafter, including following service.  He denied seeking treatment for hearing loss or any disorder of the ears during service, but did see a private doctor about his ears in approximately 1950, according to his report.  Currently, he has received hearing aids and treatment from private audiologists.  

Private treatment records beginning in November 2000 noted a longstanding history of hearing loss.  Exposure to loud noises both during service and thereafter as part of the Veteran's employment in an iron mill was noted.  He denied using hearing protection.  His ear canals and ear drums were within normal limits on physical examination.  A MRI study was also within normal limits.  Bilateral sensorineural hearing loss was diagnosed.  This hearing loss was severe to profound in the left ear and to a lesser degree in the right.  

Upon receipt of his claim, the Veteran was afforded a July 2009 VA audiometric examination.  He reported working as an iron worker and welder following service, and also reported hunting recreationally.  He reported difficulty hearing voices and using the telephone for the past 20 years.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
75
75
80
LEFT
65
70
80
95
105

Speech audiometry testing revealed speech recognition ability of 70 percent in the right ear and of 0 percent in the left ear.  He denied tinnitus.  On physical examination, both tympanic membranes were intact.  The final impression was of mild to severe primarily sensorineural hearing loss in the right ear and moderately-severe to profound sensorineural hearing loss in the left ear.  Based on the Veteran's limited period of active duty service, the examiner found it was less likely than not that his bilateral hearing loss disability was the result of such service.  

A January 2010 private audiological evaluation was afforded the Veteran, and bilateral sensorineural hearing loss was again confirmed.  Tinnitus was not noted at that time.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a bilateral hearing loss disability, tinnitus, and perforated ear drums, or residuals thereof.  Considering first entitlement to service connection for tinnitus and perforated ear drums, current diagnoses of these disabilities have not been presented.  No mention was made of tinnitus within the 2000 and 2010 private treatment records, and the Veteran denied tinnitus during the July 2009 VA audiological examination.  Additionally, both VA and private examinations of the ears show his tympanic membranes to be intact, without evidence of scarring or other indications of current or past perforations.  No examiner, either private or VA, has diagnosed a current disease or injury of either ear drum.  Furthermore, due to the location of the eardrum, in a location not visible to the appellant, the appellant has not established his competence to establish a disease or injury of the ear.  

The Board notes that service connection requires evidence that establishes a Veteran currently has a disability for which service connection is being sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The Board notes that the Veteran has asserted that following the "popping" incident involving his ears during service, he experienced ringing in his ears.  He went on to state, however, that his ears returned to normal after several days.  Currently, he has denied tinnitus on VA examination, and has not reported it on private examination.  Thus, in the absence of any competent evidence establishing either tinnitus or perforations of either ear drum, or residuals thereof, service connection for these disorders must be denied.  

The Board is fully aware that a Veteran is competent to report ringing in his ears.  Here, we are presented with a claim of tinnitus that began in 1946.  However, during the appeal he denied tinnitus.  We find his report during the examination to be more probative and credible than the claim.  Therefore, even if we accept a bare claim of tinnitus in 1946 as competent, the more probative and credible evidence is against the claim.  

Considering next entitlement to service connection for a bilateral hearing loss disability, the Board notes that current hearing loss disability, as defined at 38 C.F.R. § 3.385, has been established via the July 2009 VA examination, and has been confirmed by private evaluations.  Thus, a current diagnosis of a bilateral hearing loss disability is conceded.  The evidence does not, however, suggest onset of this disability during service, or within a year thereafter.  Additionally, the Veteran stated at his July 2009 VA examination that he had had difficulty with his hearing for the past 20 years, suggesting against continuity of symptomatology since service.  Thus, the Veteran's own testimony indicates onset of hearing loss in approximately 1989 at the earliest, more than 40 years after service separation.  This fact, combined with the lack of complaint or treatment for hearing loss or tinnitus during service or for many years thereafter, warrants the conclusion that a bilateral hearing loss disability did not manifest in service, within the one year presumptive period, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333  Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  We again note that the Board is not presented with silence alone.  Here, the separation examination was charged with identifying all defects, however slight.  If there was hearing loss, tinnitus, or eardrum impairment, it would be expected that such would have been identified since each would have been viewed as a defect, no mater how slight.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  There is thus no basis for a finding of continuity of symptomatology of hearing loss.  

Additionally, when asked to opine on the etiology of the Veteran's hearing loss disability, a VA audiologist stated it was less likely than not that such hearing loss was related to service, as the Veteran was only in service for approximately four months, and had both occupational and recreational noise exposure thereafter.  In the absence of any competent evidence to the contrary, service connection for a bilateral sensorineural hearing loss must be denied.  

In reviewing the private treatment records, the Board notes that the Veteran was diagnosed with "noised-induced hearing loss" in December 2000.  The examiner, however, attributed this diagnosis to the Veteran's "previous occupation history and aging" and did not indicate any disease, injury, or incident of service contributed to his current bilateral hearing loss disability.  The Board also notes that the Veteran has attributed initial onset of his in-service hearing loss not to acoustic trauma, but to pressure changes experienced while riding a train traveling though high mountain elevations.  

The Veteran has himself alleged that he first experienced hearing loss and tinnitus during a train trip through the mountains during service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In the present case, the Veteran is competent to report experiencing onset of hearing loss and tinnitus during service, but the Board also notes he reported at his October 2010 hearing that these problems "cleared up" during service, and he did not seek treatment either during service or for several years, until approximately 1950, when he sought private care.  Thereafter, the Veteran has been inconsistent in his reports regarding the continuity of his hearing loss and tinnitus; for example, on VA examination, he reported only a 20 year history of hearing loss, and denied tinnitus.  Thus, the Board does not find the Veteran's lay assertions to be credible.  

In conclusion, the preponderance of the evidence is against the award of service connection for a bilateral hearing loss disability, perforations of the ear drums, or tinnitus.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Entitlement to service connection for bilateral perforated ear drums is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


